Appellants insist the evidence was not sufficient to show that appellees were entitled to the relief they sought, and that the trial court therefore erred when he refused their request that he instruct the jury to return a verdict in their favor. As we think this contention should be sustained, it is unnecessary, in disposing of the appeal, to state other contentions presented by the many assignments of error copied into appellants' brief.
The evidence relevant to the claimed agreement covering the conveyance of the land from the McCarleys to J. M. Hutcheson is set out in the statement above. If it were conceded it warranted a finding that such conveyance was in trust, it would not follow that appellants were entitled to have the reservation in the deed conveying the land back to them canceled. The further burden rested upon them to show that they were entitled to such reconveyance free of the reservation complained of. As we construe it, the evidence — none of it — showed or tended in the least to show this. On the contrary, it showed, if J. M. Hutcheson held the land as trustee, that as such trustee he rendered service to the McCarleys by procuring the loan on the land, and incurred liability on their account by assuming the payment of indebtedness existing against the land when he took the title thereto and when he made the note to the Bonner Loan  Investment Company. If inferences could be indulged, the more plausible one would be that the McCarleys had agreed to compensate him for such service and liability, and that the reservation in the deed by which he reconveyed the land to them was in accordance with such agreement.
The judgment of the court below will be reversed, and judgment will be here rendered that appellees take nothing by their suit against appellants.